                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

DILLON CALLAWAY                                                                            PLAINTIFF

v.                                                                                    No. 4:19CV7-RP

WARDEN TIMOTHY MORRIS
WARDEN LEE SIMON
WARDEN VERLENA FLAGG
WILLIE KNIGHTEN
LT. ED THIGPEN
LT. MONTRELL ALEXANDER                                                                 DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Dillon Callaway, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against “[e]very person” who under color of state authority causes the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The plaintiff

alleges that the defendants subjected him to unconstitutionally harsh general conditions of

confinement and failed to provide him with adequate medical care. For the reasons set forth below,

the plaintiff’s claims regarding the general conditions of his confinement will be dismissed for failure

to state a claim upon which relief could be granted. His claims regarding failure to provide adequate

medical care will, however, proceed.

                                          Factual Allegations

        Mr. Callaway is concerned with the fact that his previous cell leaked when it rained, and the

water caused mold to grow in his cell. In addition, he slipped and fell in the water, tore a meniscus in
his knee, and has not gotten the treatment he believes is required under the Constitution. His claims

are straightforward, as set forth in the following timeline:

1/30/2018:      He told the Unit Officer about the leak in his cell. The Officer said he would forward
                the complaint to the Lieutenant.

2/7/2018:       Callaway told Lt. Thigpen about the leak. Thigpen said he would get with the Warden
                about the problem.

2/19/2018:      Callaway wrote Warden Morris about the leaky cell and requested to be moved to
                another cell.

2/26/2018:      Callaway filed a grievance about the leaky cell, but an officer mistakenly put the
                grievance in the mail, which was returned to him – delaying its handling.

3/1/2018:       Callaway re-filed the grievance.

3/12/2018:      Callaway slipped and fell in his wet cell, injuring his back, head, and knee. An
                ambulance arrived, and he was treated on the scene. He was supposed to have been
                transported to the prison hospital, but there were not enough officers on duty to
                provide an escort.

3/14/2018:      Hospital Transportation Officer Cashew and Officer Johnson arrived to transport
                Callaway to the hospital, but an officer had inadvertently taken the cell keys – and
                Callaway could not go to the hospital.

3/20/2018:      Nurse Steward came to see Callaway about his back and knee pain. He received
                acetaminophen for pain. The nurse told him that the swelling should go down with
                rest.

Repeatedly:     Lt. Thigpen and Lt. Alexander told Callaway that they could not do anything to help
                him; it was up to the Warden.

4/4/2018:       After filing several sick call requests, Callaway visited medical, where Dr. Santos
                ordered an x-ray.

4/10/2018:      The x-ray technician told Callaway that he had no broken bones, but he needed a
                follow-up MRI to determine the source of the pain and swelling.

4/27/2018:      Dr. Brown came to the zone to conduct sick call because insufficient staff were present
                to transport inmates to medical. She told Callaway that he must have a torn ligament
                or torn tissue in his knee – and ordered him a “procare knee sleeve.” She also ordered
                a follow-up visit because she did not have the proper equipment to examine him in the
                unit.
                                                       -2-
May 2018:    Dr. Brown provided Callaway a 30-day supply of Naproxen, which helped the
             swelling go down but did not completely relieve his pain. Since that time, he has been
             able to have the Naproxen prescription refilled at any time by requesting more in a
             Medical Request form.

5/7/2018:    Maintenance visited Callaway’s cell, examined the leak, and told him that they could
             not repair it because the leak came from the roof. The roof needed to be repaired.
             That same day, Lt. Anderson checked on the cell, and Callaway told him about the
             assessment by maintenance. Anderson said he would take care of the roof.

5/8/2018:    Callaway asked Officer Fipps to contact Lt. Anderson to check on the status of
             moving him to another cell. Fipps said he would do so, but nothing happened.

5/10/2018:   Maintenance confirmed that they could not repair the leak in Callaway’s cell and that a
             move to another cell was the only solution at the time.

5/24/2018:   Callaway filed another sick call request regarding his injured knee because the pain
             kept him from sleeping.

6/20/2018:   Nurse Steward responded to the sick call request, stating that the next step was to
             undergo MRI testing to find the source of the pain and swelling, but “It’s a process
             getting an MRI.”

7/12/2018:   Dr. Faultz informed Callaway that he had a meniscus tear and needed an MRI, but
             MDOC does not like to approve those because of the high cost.

7/24/2018:   Warden Simon made rounds, and Callaway informed her about the leaky cell and his
             injuries – and that he was in pain. She wrote the information in her phone.

7/25/2018:   Warden Simon returned, and Callaway repeated his complaints. Simon said that she
             had not forgotten about him and that she would get to it.

7/26/2018:   Officer Powell woke Callaway up and told him he was going to medical – that Warden
             Simon had called to ensure that he was moved and taken to medical. However, no one
             showed up to move him to a different cell or take him to medical. Powell said that she
             was the only officer in the building because the Lieutenant had not shown up yet.

9/1/2018:    Callaway wrote Warden Morris about these problems.

9/3/2018:    Callaway wrote Superintendent Turner about these problems.

9/4/2018:    Captain King made rounds, and Callaway explained his problems to him. King told
             Callaway to write Warden Morris and Superintendent Turner again because there was
             nothing he could do.
                                                   -3-
At Present:     Mr. Callaway currently suffers pain and instability in his knee, and it sometimes
                makes a popping noise when he moves it. He does not take pain medication, but
                could receive more Naproxen if he requested it.

        Mr. Callaway has seen a nurse at least four times regarding his knee injury and has received

Naproxen for the pain on two occasions. He has twice been scheduled to see a doctor about getting an

MRI for his knee but never did see a doctor. About three weeks before the Spears hearing Nurse

Stewart examined Callaway and referred him, again, to a doctor. Prison officials have moved Mr.

Callaway out of the flooding cell in November 2018; he testified that his new cell is acceptable.

                                 General Conditions of Confinement

        The periodic flooding of Mr. Callaway’s cell with rainwater does not rise to the level of

unconstitutionally harsh conditions of confinement. Shannon v. Vannoy, 682 F. App’x 283, 285 (5th

Cir. 2017) (“allegation that a hole allowed rainwater to enter his cell and that on one occasion he

slipped on the water and fell is plainly insufficient” to state a claim for unconstitutionally harsh

general conditions of confinement); see also Garrett v. Davis, No. 2:16-CV-308, 2017 WL 3124245,

at *1 (S.D. Tex. July 24, 2017). “[T]he Eighth Amendment may afford protection against conditions

of confinement which constitute health threats but not against those which cause mere discomfort or

inconvenience.” Wilson v. Lynaugh, 878 F.2d 846, 849 (5th Cir.1989), cert. denied, 493 U.S. 969

(1989)(citation omitted). “Inmates cannot expect the amenities, conveniences, and services of a good

hotel.” Id. at 849 n.5 (citation omitted). Prison officials have certain duties under the Eighth

Amendment, but these duties are only to provide prisoners with “humane conditions of confinement,”

including “adequate food, clothing, shelter, and medical care . . . .” Woods v. Edwards, 51 F.3d 577,

581 n.10 (5th Cir. 1995) (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)). Considering the

“totality of the circumstances,” McCord v. Maggio, 910 F.2d 1248 (5th Cir. 1990), the instant claims do

                                                       -4-
not rise to the level of a constitutional violation. The plaintiff has not identified any “basic human

need” which he was denied for an unreasonable period of time. See Woods, 51 F.3d at 581. These

allegations fail to state a claim for unconstitutionally harsh general conditions of confinement.

                                                Negligence

        Mr. Callaway also argues that defendants Morris, Simon, Flagg, Thigpen, and Alexander

failed to correct the rainwater leaks in his cell, thus causing his fall and injuries. These allegations

sound only in negligence, and negligent conduct by prison officials does not rise to the level of a

constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986), Davidson v.

Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986). As such, Mr. Callaway’s claims regarding his leaky cell

must be dismissed for that reason, as well.

                                     Denial of Medical Treatment

        Mr. Callaway’s claim against defendant Willie Knighten is a close one. He has received

treatment for his knee injury – and has access to Naproxen whenever he requests it, though he testified

at the Spears hearing that he was not taking any pain medication. According to the plaintiff, several

medical professionals have told him that he needs an MRI to determine the location, nature, and extent

of damage to his knee, but months have passed, and he has not received an MRI.

        In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts which demonstrate “deliberate indifference to the serious medical needs of prisoners

[which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment

. . . whether the indifference is manifested by prison doctors or prison guards in intentionally denying

or delaying access to medical care . . . .” Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,

260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992). The test for establishing deliberate

indifference is one of “subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511
                                                        -5-
U.S. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if true, would establish that the official “knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 838. Only in exceptional circumstances may a court infer knowledge of

substantial risk of serious harm by its obviousness. Id. Negligent conduct by prison officials does not

rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986),

Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986).

         In cases such as this, arising from delayed medical attention rather than a clear denial of

medical attention, a plaintiff must demonstrate that he suffered substantial harm resulting from the

delay in order to state a claim for a civil rights violation. Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th

Cir. 1993); Campbell v. McMillin, 83 F. Supp. 2d 761 (S. D. Miss. 2000). A prisoner’s mere

disagreement with medical treatment provided by prison officials does not state a claim against the

prison for violation of the Eighth Amendment by deliberate indifference to his serious medical needs.

Gibbs v. Grimmette, 254 F.3d 545 (5th Cir.2001), Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).

         “Deliberate indifference is not established when medical records indicate that [the

plaintiff] was afforded extensive medical care by prison officials.” Brauner v. Coody, 793 F.3d

493, 500 (5th Cir. 2015). Nor is it established by a physician not accommodating a prisoner’s

requests in a manner he desired or the prisoner’s disagreement with the treatment. Id.; Miller v.

Wayback House, 253 F. App’x 399, 401 (5th Cir. 2007). To meet his burden in establishing

deliberate indifference on the part of medical staff, the plaintiff “must show that [medical staff]

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in
                                                        -6-
any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498. The court will give the plaintiff the benefit of the doubt at this stage

of proceedings and permit his claims against Willie Knighten for failure to provide adequate

medical care to proceed.

                                             Conclusion

       For the reasons set forth above:

   (1) The plaintiff’s claims regarding the general conditions of confinement as to his flooding cell

       will be dismissed for failure to state a claim upon which relief could be granted.

   (2) The following defendants will be dismissed with prejudice from this case, as they were

       involved only in the plaintiff’s general conditions of confinement claim, which will be

       dismissed: Timothy Morris, Lee Simon, Verlena Flagg, Ed Thigpen, and Montrell Alexander.

   (3) The plaintiff’s claim regarding denial of adequate medical care for failing to provide an MRI

       of the torn meniscus in his knee and further treatment to repair it will proceed.

   (4) A judgment consistent with this memorandum opinion will issue today.


       SO ORDERED, this, the 1st day of May, 2019.



                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE




                                                      -7-
